Citation Nr: 0503284	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.

2.  Entitlement to an increased evaluation for ulnar nerve 
palsy, secondary to shell fragment wound, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1968 to 
June 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  

Although the veteran requested a Board hearing in his 
February 2003 substantive appeal, he withdrew his hearing 
request in a statement received in October 2003.  
Consequently, no hearing is required.

The issue of entitlement to service connection for a skin 
disorder, to include as due to exposure to Agent Orange, is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The evidence shows no more than mild incomplete paralysis of 
the ulnar nerve of the left upper extremity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected left ulnar nerve palsy, secondary to shell 
fragment wound, have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In January 2002 and July 2003, letters was sent to the 
veteran by the RO, with copies to his representative, in 
which he was informed of the requirements needed to establish 
service connection.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  No additional private 
medical evidence was subsequently added to the claims file.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
examinations for compensation purposes were conducted in 
April and May 2002.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  There is no indication that additional 
relevant evidence exists, and the veteran has not pointed to 
any additional information that needs to be added to his VA 
claims folders with respect to the issues decided herein.  In 
fact, he noted in January 2004 that there was no additional 
evidence to submit.

The veteran has been given ample opportunity to present 
evidence and argument in support of the claim decided herein.  
The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103 
(2003).  

Laws And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Specific Schedular Criteria

The veteran's ulnar nerve palsy is evaluated under Diagnostic 
Code 8516, which deals with neurological impairment of the 
ulnar nerve.  

Under Diagnostic Code 8516, a 50 percent evaluation is 
assigned for complete paralysis of the ulnar nerve of the 
nondominant extremity when there is "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct 
the thumb; and flexion of wrist weakened; a 30 percent 
evaluation is assigned for severe incomplete paralysis of the 
ulnar nerve of the nondominant extremity; a 20 percent 
evaluation is assigned for moderate incomplete paralysis of 
the ulnar nerve of the nondominant extremity; and a 10 
percent evaluation is assigned for mild incomplete paralysis 
of the ulnar nerve of the nondominant extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  

A 20 percent evaluation is also warranted for moderate 
incomplete neuritis under Diagnostic Code 8616 and for 
moderate incomplete neuralgia under Diagnostic Code 8716.  38 
C.F.R. § 4.124a, Diagnostic Codes 8616, 8716 (2004).  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2004).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a (2004).

Factual Background

The veteran's service medical records reveal that he incurred 
neuropathy of the left arm due to a fragment wound.

The veteran noted on VA examination in September 1970 that 
although paresthesia of the left arm was no longer a problem, 
he did have intermittent left arm pain.  Physical examination 
revealed left arm scarring, well healed and nontender, and 
some weakness of left hand grip.  The diagnosis was residuals 
of shell fragment wound of the left arm with mild ulnar nerve 
palsy.

The diagnosis on VA examination in September 1975 was partial 
ulnar nerve palsy.

Private medical records for June and August 2001 from Medical 
Associates of Cambridge reveal complaints of the right 
shoulder but not of the left arm.


On examinations for compensation purposes in April and May 
2002, the veteran complained of numbness in his left arm to 
his ring and little fingers that worsened with repetitive 
movement and of diminished strength and dexterity in his left 
hand.  It was noted that the veteran was right handed.  
Physical examination revealed a well-healed scar of the left 
elbow.  Left elbow flexion was 0-140 degrees.  Wrist 
dorsiflexion was 0-70 degrees; wrist flexion was 0-80 degree.  
It was noted that movement of the fingers approximated the 
medial transverse fold of the left hand.  There was no 
abnormality to sensation on direct confrontation.  X-rays of 
the left elbow did not show any retained shell fragment.  An 
electromyogram (EMG) of the left arm and hand was considered 
to be normal.  The examiner's impression was that there was 
no evidence of ulnar nerve palsy or abnormality on physical 
or EMG examinations.

Analysis

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected ulnar nerve palsy.  He is currently 
assigned a 10 percent evaluation for his service-connected 
disability under Diagnostic Code 8516, which involves 
paralysis of the ulnar nerve.  To warrant an evaluation in 
excess of 10 percent under this diagnostic code, there must 
be medical evidence of at least moderate incomplete paralysis 
of the nerve.  

The only recent medical records relevant to the issue on 
appeal are the April and May 2002 examinations for 
compensation purposes.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Despite the veteran's complaints of left upper 
extremity pain and numbness, the veteran was able to make a 
fist.  No sensory abnormality of the left upper extremity was 
found.  In fact, the examiner concluded that there was no 
evidence of ulnar nerve palsy or ulnar nerve abnormality on 
physical and EMG examinations in 2002.  Consequently, the 
veteran has no more than mild incomplete paralysis of the 
left ulnar nerve.  Additionally, based on the above noted 
examination results, an evaluation in excess of 10 percent is 
also not warranted under either Diagnostic Code 8616 for 
neuritis or under Diagnostic Code 8716 for neuralgia.

In summary, the Board finds that the evidence of record not 
support the assignment of a rating in excess of the currently 
assigned 10 percent schedular rating for the veteran's 
service-connected left ulnar nerve disorder.  

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2004).  Based on the results of the 2002 VA 
examinations, there is no evidence demonstrating that the 
veteran's service-connected left ulnar nerve disorder 
markedly interferences with employment.  Further, there is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to his left ulnar nerve 
palsy.  The veteran has not submitted evidence that his ulnar 
nerve palsy results in disability factors not contemplated in 
the criteria.  Accordingly, the RO's failure to consider or 
to document its consideration of this section was not 
prejudicial to the veteran.

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 10 percent for ulnar nerve palsy, 
secondary to shell fragment wound, is denied.


REMAND

As noted above, in November 2000, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

With respect to the veteran's claim for service connection 
for a skin disorder, to include as due to exposure to Agent 
Orange, a review of the claims file reveals that the January 
2003 Statement of the Case refers to relevant medical records 
from the Cleveland VA Medical Center dated in January 2002.  
Unfortunately, no treatment records dated in January 2002 are 
on file.  When VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

Accordingly, this case is remanded for the following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for a 
skin disorder since April 2002, the date 
of the most recent evidence on file.  
After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.

2.  The RO should obtain and associate 
with the claims folder the January 2002 
medical records from the Cleveland VA 
Medical Center referred to above.

3.  Thereafter, if additional relevant 
medical evidence not previously reviewed 
is added to the claims file as a result 
of this remand, VA should readjudicate 
the veteran's claim for service 
connection for a skin disorder, to 
include as due to exposure to Agent 
Orange, taking into consideration any and 
all new evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


